In re Cox, Michael David; —Plaintiff(s); applying for permission to take the Louisiana State Bar Examination.
Granted. Petitioner’s alternate prayer is granted. Plaintiff is allowed to take the examination and upon having satisfactorily passed such examination a Commissioner will be appointed on application in accordance with Chapter 4, Article 4, Section 9, to take evidence and report to this Honorable Court as to whether plaintiff has the appropriate good moral character to be admitted to the Bar and allowed to practice law.